                   Case 19-22057-RAM   Doc 205    Filed 06/11/20   Page 1 of 8




         ORDERED in the Southern District of Florida on June 10, 2020.




                                                          Robert A. Mark, Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
      __________________________________
                                         )
      In re:                             )   CASE NO. 19-22057-RAM
                                         )   CHAPTER 7
      PACIFICO SUR GROUP LLC,            )   (Jointly Administered)
                                         )
                     Alleged Debtor.     )
                                         )
                                         )

                            ORDER DENYING MOTION TO QUASH

           The Court conducted a hearing on June 2, 2020, on Francisco

      Baeza’s (“Baeza”) Motion to (A) Quash Subpoena to Testify at a

      Deposition in Bankruptcy Case and (B) to Vacate Order Granting

      Petitioning Creditor’s Motion for Entry of an Order Pursuant to

      Bankruptcy Rule 2004 Granting Petitioning Creditor’s Motion for

      Entry   of   an   Order   Pursuant   to    Bankruptcy     Rule     2004     Requiring

      Examination of Francisco Baeza as Void Under Fed. R. Civ. P. 60(B)(4)

      (the “Motion to Quash”) [DE #173].           Baeza is the principal of the
              Case 19-22057-RAM     Doc 205      Filed 06/11/20    Page 2 of 8




Debtor,   Pacifico       Sur    Group,    LLC     (“Pacifico”),         and   of    Chilean

Fisheries Group, LLC (“Chilean” and, together with Pacifico, the

“Debtors”),      a    debtor     whose    bankruptcy      case     is    being     jointly

administered      with       Pacifico’s   bankruptcy       case.        Although     Baeza

ultimately consented to entry of an order for relief in both Debtors’

bankruptcy cases, the Debtors’ bankruptcy cases began as contested

involuntary cases prosecuted by the creditors who seek to depose

Baeza and whose subpoenas are the subject of Baeza’s Motion to Quash.

                       Factual and Procedural Background

      Affinity       Capital     Funding,       LLC   (“Affinity”),       Kash      Capital

(“Kash”), Advantage Platform Services Inc. d/b/a Advantage Capital

Funding   (“Advantage”),           and      Torro,      LLC       (collectively,          the

“Petitioning Creditors”) loaned money to the Debtors to finance the

Debtors’ fisheries operations.                  The Debtors defaulted on their

payment obligations to the Petitioning Creditors, who sought entry

of state court judgments against the Debtors for breach of loan

agreements and damages arising from the breach. On September 10,

2019, Affinity filed an involuntary petition against the Debtors

seeking orders for relief under chapter 7 of the Bankruptcy Code.

The   three    other     Petitioning       Creditors      subsequently           joined   in

Affinity’s involuntary petitions.

      Through        their    principal,      Baeza,     the      Debtors        vigorously

contested the involuntary petitions.                   On November 17, 2019, the

Court entered an order scheduling a March 4, 2020 trial on the
                                            2
             Case 19-22057-RAM     Doc 205   Filed 06/11/20    Page 3 of 8




contested involuntary petitions [DE #44]. 1            To support their claims

that the Debtors were insolvent and the proper subjects of bankruptcy

relief, the Petitioning Creditors sought discovery from the Debtors.

     On February 5, 2020, Affinity, Advantage, and Kash filed two

Notices of Taking Rule 7030 Deposition that subpoenaed (i) Baeza [DE

#103] and (ii) the corporate representative of the Debtors [DE #102]

to appear for deposition on February 18, 2020.                The Court will refer

to the notice directed at Baeza, as amended by DE #106, as the “7030

Subpoena.”

     On February 18, 2020, the Debtors produced Agustin Palma as

their corporate representative.              Baeza failed to appear for his

deposition.     During the course of Mr. Palma’s deposition, it became

apparent     that   Baeza     is     the     most    knowledgeable           corporate

representative and is the person who should have been produced by

the Debtors for examination. In addition, during or after Palma’s

deposition,    Debtors’     counsel    spoke    to   Baeza      by   telephone     and

obtained Baeza’s permission to consent to entry of orders for relief

in both Debtors’ bankruptcy cases. On February 19, 2020, the Debtors

filed formal consents to entry of orders for relief [DE #124].




1For ease of reference, the Court will refer to docket entry numbers
in the Pacifico case only. When referring to the Debtors, plural,
but citing only a single docket entry, either a parallel filing was
made in the Chilean case or the filing in the Pacifico case
referenced both Debtors.
                                 3
             Case 19-22057-RAM   Doc 205   Filed 06/11/20   Page 4 of 8




     On March 9, 2020, all four Petitioning Creditors moved for

entry of an order compelling Baeza to appear for examination under

Federal Rule of Bankruptcy Procedure 2004 (the “Motion to Compel”)

[DE #146].     Although the Court’s local rules permit the scheduling

of Rule 2004 examinations by notice, LR 2004-1(A), the Federal Rules

of Bankruptcy Procedure expressly provide that an order authorizing

a Rule 2004 examination may be requested by motion, Fed. R. Bankr.

Pro. 2004(a).    Therefore, the Court is treating the Motion to Compel

as the equivalent of a notice of Rule 2004 examination (the “2004

Subpoena”).

     By order dated April 9, 2020, the Court granted the Motion to

Compel (the “Order Compelling 2004 Examination”) [DE #164].               The

order directed Baeza to appear for a Rule 2004 examination on April

30, 2020, and stated that noncompliance with the order may result

in the Court “issu[ing] an order of contempt requiring the United

States Marshal to detain Francisco Baeza if he is in the United

States or to detain him upon his arrival in the United States should

he be abroad.”

     On April 30, 2020, Baeza filed his Motion to Quash, seeking

entry of an order quashing the 7030 Subpoena and vacating the Order

Compelling 2004 Examination.         Baeza argues both that he was not

properly served with the 7030 Subpoena, the 2004 Subpoena, and the

Order Compelling 2004 Examination, and that he is beyond the Court’s

subpoena power because he is a foreign national living abroad.
                                      4
            Case 19-22057-RAM   Doc 205    Filed 06/11/20    Page 5 of 8




       On May 18, 2020, the Petitioning Creditors filed a response in

opposition to the Motion to Quash (the “Response”) [DE #187].                       In

their Response, the Petitioning Creditors moved for entry of an

order to show cause why Baeza should not be held in contempt for

noncompliance    with   the   Order   Compelling      2004     Examination         (the

“Response”) [DE #187].        Baeza filed his reply on May 28, 2020 [DE

#195], and the Court conducted a hearing on this contested matter

on June 2, 2020.

                         Service was Sufficient

       In their Response, the Petitioning Creditors confirm that they

served the 7030 Subpoena, the 2004 Subpoena, and the Order Compelling

2004    Examination,    on    Baeza   as    follows:        (i)    by      email    to

francisco@chileanfisheries.com, and (ii) by first class mail to the

following three addresses: (i) 400 Sunny Isles Boulevard, Unit 119,

Sunny Isles, FL 33160 (the “Sunny Isles Condo”), (ii) 20900 NE 30

Avenue, Suite 200-32, Aventura, FL 33180 (the “Aventura Office”),

and (iii) 6358 Avalon Pointe Court, Boca Raton, FL 33496 (the “Boca

Office”).    In support of the adequacy of these methods of service,

the Petitioning Creditors attached to their Response copies of (i)

Florida real property records, (ii) loan documents between the

Debtors, Baeza, and Affinity, and (iii) corporate records filed by

the Debtors with the Florida Secretary of State and published online

at www.sunbiz.org.


                                      5
              Case 19-22057-RAM    Doc 205   Filed 06/11/20    Page 6 of 8




       The loan documents provide that notices “would be deemed to

have   been    validly   served”    on   Pacifico     if      sent     by    email   to

francisco@chileanfisheries.com and by ground mail to an address

identical to the Aventura Office except for the suite number. 2                      The

Florida real property records indicate that Baeza and his wife own

the Sunny Isles Condo.        The corporate records published online at

www.sunbiz.org confirm that the Aventura Office is the mailing

address of the Debtors and of Pacifico’s manager, Baeza, and that

the Boca Office is the mailing address of Chilean’s manager, Baeza.

       As stated at the June 2nd hearing, the Court finds that Fed.

R. Civ. Pro. 45 governs the adequacy of service of the 7030 Subpoena

and the 2004 Subpoena, and that service of                 a subpoena is proper

under Rule 45 if the method of service was “reasonably calculated”

to ensure receipt by the deponent.            In re Viacao Itapemirim, S.A.,

608 B.R. 268, 272-73 (Bankr. S.D. Fla. 2019).

       The facts here demonstrate that service was sufficient. Baeza

argues that he is a resident of Chile and was not in the United

States when the Petitioning Creditors served him.                    This might have

been significant if Baeza was simply a third-party witness.                     He is

not.    Rather, he is the principal of the Debtors who owns real

property in the Southern District of Florida, operated businesses


2 The Aventura Office address is 20900 NE 30th Ave., Suite 200-32,
Aventura, FL 33180. The notice address for Pacifico in the Affinity
loan documents is 20900 NE 30th Ave., Suite 200-14, Aventura, FL
33180-2157.
                                 6
             Case 19-22057-RAM     Doc 205    Filed 06/11/20   Page 7 of 8




incorporated in the State of Florida, and actively participated in

the Debtors’ bankruptcy cases in the Southern District of Florida,

including consenting to entry of orders for bankruptcy relief.

        Moreover, Baeza obviously received actual notice of the 7030

Subpoena,     the    2004   Subpoena,     and    the    Order       Compelling     2004

Examination because he filed his Motion to Quash on the date on

which he was due to be examined by the Petitioning Creditors under

Fed. R. Bankr. Pro. 2004.          Although actual notice is not, alone, a

determinative factor, it is a significant factor, particularly in

this case where the Court is analyzing the sufficiency of service

on the principal of a corporate debtor. Viacao, 608 B.R. at 273 -

274.     For these reasons, and the additional reasons stated on the

record at the hearing, which are incorporated here by reference, the

Court finds that service on Baeza was adequate.

        Therefore, it is-

        ORDERED as follows:

        1.   The Motion to Quash is denied.

        2.   The Petitioning Creditors’ request for entry of an order

to   show    cause   is   denied   without      prejudice      to   the   Petitioning

Creditors renewing their request if Baeza fails to comply with this

Order.

       3.    Unless otherwise agreed by the Petitioning Creditors,

Baeza    shall   appear     for    a   video-conference        deposition     by   the

Petitioning Creditors no later than June 30, 2020.
                                          7
          Case 19-22057-RAM   Doc 205    Filed 06/11/20   Page 8 of 8




                               ###

COPIES TO:
Gary M. Freedman, Esq.
Barry Seth Turner, Esq.
Laudy Luna, Esq.
AUST




                                     8
